DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In the reply filed on October 27, 2020, applicant’s states, “[T]he withdrawal of claim 15-20 is improper.” This statement is deemed persuasive pertaining to claims 15-17, 19, and 20 because claims 15-17, 19, and 20 each encompass elected species III and VI. Therefore, the withdrawal of claims 15-17, 19, and 20 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species is herein withdrawn, and claims 15-17, 19, and 20 are examined on the merits.
	Also, in view of applicant’s statement in the reply and the concomitant withdrawal of the withdrawal of claims 15-17, 19, and 20, the withdrawal of claim 18 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, in the Office action filed on August 3, 2020, is herein withdrawn, and claim 18 is further restricted.
This application contains claims directed to the following patentably distinct species 
III. The species of fins. 
VIII. The species of pyramidal structures formed by joined structure-forming edges extending from the bottom edge of each wafer member.
The species are independent or distinct because the species as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions/species have separate classification, a separate status in the art, or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim(s) 18 is/are directed to species/invention VIII.
Election was made of species III in the reply filed on June 25, 2020. Accordingly, claim(s) 18 is/are withdrawn from consideration as being directed to a non-elected species/invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment(s ) to the specification and the drawings filed on October 27, 2020 is/are objected to under 35 U.S.C. 132(a) because it/they introduce new matter 

	Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.

37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].

MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].

Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))

The Examiner stated that the invention “ admits of illustration,” which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court

As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *”. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))

Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))

The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))

See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing at least because it is claimed.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.
The subject matter that admits of illustration, and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 4: a protective paint coating over the metal film; the protective paint coating configured to withstand temperatures up to 2000° F. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 37 CFR 1.81(c) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
Re claims 1 and 15: the inorganic thermally conductive material is non-metallic; the inorganic thermally conductive material, the first metal, and the second metal are distinct materials.
Re claim 2: the metal film is configured to absorb RF waves, and wherein the heat sink is configured to reflect RF waves.
Re claim 17: a bond absorber.
In particular, there is no antecedent basis in the specification for this claim(s) 1, 2, 15, and 17 language.

	Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

	The scope of the following claim language is unclear: 
Re claim 2: the metal film is configured to absorb RF waves, and wherein the heat sink is configured to reflect RF waves.
	In particular, the scope of the claim language, including “configured,” encompasses a process wherein the film and heat sink are arranged or prepared so that they can be used, or so that they are set up for operation especially in a particular way. See “configure,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/configure. Accessed 1/13/21. However, how the film and heat sink are arranged or prepared so that they can be used, or so that they are set up for operation especially in a particular way, including to absorb or reflect RF waves, is unclear, and any particular film and heat sink structure implied by the unclear language is indeterminable. See MPEP § 2113.
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))

Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).

Also, it appears that the specific material(s) of which the film and heat sink is/are made is a/are characteristic(s) essential to novelty of the claimed invention, but such characteristic(s) cannot be properly defined in terms of the claimed properties or functions, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention.
To this end, in the specification, including paragraphs 15 and 17, applicant merely discloses non-limiting examples of the claimed film and heat sink materials. However, applicant has not provided a clear definition of the claim 2 language in the specification and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by this claim language.
For the above reasons, the claim(s) 2 functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result obtained, and one of ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim(s). See MPEP § 2173.05(g).
The scope of the following claim language is unclear because the language is not clearly defined in the disclosure, and its meaning in the context of the claim(s) is 
Re claim 17: a bond absorber.	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The undescribed subject matter is the following: 
Re claims 1 and 15: the inorganic thermally conductive material is non-metallic.
Re claim 2: the metal film is configured to absorb RF waves, and wherein the heat sink is configured to reflect RF waves
In particular, the language, “non-metallic” is a negative limitation which excludes metallic, and any negative limitation or exclusionary proviso must have basis in the 
In the reply filed on November 24, 2020, applicant states, “Support for the claim amendments can be found in paragraph [0015] and [0032].” However, applicant merely cites the disclosure without adequate elaboration, and it is otherwise unclear how the cited disclosure support(s) the claim language. 
Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claim 2: the metal film is configured to absorb RF waves, and wherein the heat sink is configured to reflect RF waves.
In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 2, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the 
Claim(s) 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
	Re claim 17: a bond absorber.

In particular, there is no direction provided by the inventor showing how to make or use the claimed invention, including working examples, and, in view of the totality of the related specification objection(s) and the 35 U.S.C. 112, second paragraph rejection(s) of claim(s) 17, and based on the content of the disclosure, one skilled in the art would be unable to make and use the entire scope of the claimed invention, including with any amount of experimentation. See MPEP § 2164.		
In the following rejections, generally, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 12, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price (3641465) and Sorgo (6605388).
At column 2, line 23 to column 4, line 23, Price discloses the following:
Re claim 1: A radio frequency “radiofrequency” (RF) radiative termination “termination” device 12 (at least consistent with any way applicant discloses the claimed scope of the language “radiative termination device”) comprising: a planar wafer (leftmost 14) (at least consistent with any way applicant discloses the claimed scope of the language “wafer”) comprising an inorganic thermally conductive material “metal,” the planar wafer having a first surface and a second surface (figure 1, not labeled) distinct from the first surface (at least consistent with any way applicant discloses the claimed scope of the language “a second surface distinct from the first surface”) and coupled to a waveguide 10 or horn antenna to terminate the waveguide or horn antenna, wherein the inorganic thermally conductive material is non-metallic; a metal “metal” film “material” disposed on the first surface, the metal film comprising a first metal “nickel”; and a heat sink “heat-conducting” (rightmost 14), 18 disposed on the second surface, the heat sink comprising a second metal “copper,” wherein the inorganic thermally conductive material, the first metal, and the second metal are distinct materials (at least consistent with any way applicant discloses the claimed scope of the language “distinct materials”). 
Re claim 2: The RF radiative termination device re claim 1, wherein the metal film is configured capable of being used for any intended use to absorb “absorb(s)(ed)(ing)” RF waves “radiofrequency waves,” and wherein the heat sink is configured (including “copper”) inherently capable of being used for any intended use to reflect RF waves.

Re claim 4: The RF radiative termination device re claim 1, further comprising a protective paint “material” (at least consistent with any way applicant discloses the claimed scope of the language “paint”) coating “coated” over the metal film, the protective paint coating configured inherently capable of being used for any intended use to withstand “withstand” temperatures “temperatures” (at least consistent with any way applicant discloses the claimed scope of the language “the protective paint coating configured to withstand temperatures”) up to 2000° F. 
Re claim 5: The RF radiative termination device re claim 1, wherein the heat sink includes copper “copper.” 
Re claim 6: The RF radiative termination device re claim 1, wherein the heat sink comprises a base 14 extending across the second surface of the planar wafer, and wherein the heat sink comprises a heat-sinking structure 18. 
Re claim 12: The RF radiative termination device re claim 1, wherein the inorganic thermally conductive material of the planar wafer comprises Boron Nitride. 
	Re claim 15: A thermally conductive “high thermal conductivity” free space radio frequency ("RF") “radiofrequency” absorber “absorb(s)(ed)(ing)” comprising: a plurality of wafer members 14 made of an inorganic thermally conductive material, each wafer member having a bottom edge (figure 1, not labeled), the wafer members extending 
	Re claim 16: The thermally conductive free space RF absorber re claim 15 where each wafer member includes a metal “metal” on the bottom edge. 
	Re claim 17: The thermally conductive free space RF absorber re claim 16 where the metallized reflective heat sink is attached to the metal of the bottom edges by a solder “brazed” or a bond absorber. 
	Re claim 19: The thermally conductive free space RF absorber re claim 15 where the inorganic thermally conductive material is a ceramic material. 
	Re claim 20: The thermally conductive free space RF absorber re claim 19 where the ceramic material is a ceramic selected from a group consisting of Silicon Dioxide, boron nitride, diamond, Beryllium Oxide, Silicon Nitride Reaction Bonded Silicon Nitride (RBSN), Aluminum Nitride, Silicon Nitride-Hot Pressed, and Aluminum Oxide.
The following is further clarified: 

In particular, the specification, in paragraph 60, appears to disclose that the claimed heat sink is configured inherently capable of being used for any intended use to reflect RF waves at least because it is made of copper.
	However, Price does not appear to explicitly disclose the following: 
Re claim 3: the metal film is dimensioned to provide the RF radiative termination device the termination impedance of between 400 Ohms/square to 600 Ohms/square. 
Re claim 4: the protective paint coating configured to withstand temperatures up to 2000° F. 
	Nonetheless, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed “thickness,” “wavelength,” “dimensioned,” and “temperatures” dimensional limitation(s), inherently resulting in any claimed intended use to provide the RF radiative termination device the termination impedance of between 400 Ohms/square to 600 Ohms/square, and inherently resulting in the particular claimed “thickness” and “wavelength” relative dimension(s), because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. Indeed, it has been held that optimization of dimensional limitations is prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result or are otherwise critical: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general 

Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 

Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05

Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)

 [A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))

We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))

Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)

As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP § 2144.05

Furthermore, as cited, Price discloses, that the thickness, wavelength, dimensioned, and temperatures is a/are result effective variable(s) including as follows:
In brief the present invention is a load termination for absorbing a broad range of radiofrequency energy. The termination is comprised of a large number of aligned chambers that are formed by closely spaced thin plates that are coated with a lossy i.e., resistive, material and spaced apart a distance that is substantially less than the spacing required for the chambers to resonate at the highest frequency of the range of radiofrequencies to be absorbed. … Another advantage of the termination of the present invention is that multipactoring [sic] is eliminated since the dimensions of the 
Therefore, it would have been obvious to experiment with variations of this/these particular claimed thickness, wavelength, dimensioned, and temperatures result effective variable(s).
Moreover, in the specification in paragraph 25, applicant discloses that one skilled in the art would know how to provide the particular claimed dimensions for any claimed intended use.

Re claim 1: the inorganic thermally conductive material is non-metallic; the inorganic thermally conductive material, the first metal, and the second metal are distinct materials. 
Re claim 12: the inorganic thermally conductive material of the planar wafer comprises Boron Nitride. 
	Re claim 15: the inorganic thermally conductive material is non-metallic; the inorganic thermally conductive material, the first metal, and the second metal are distinct materials. 
	Re claim 19: the inorganic thermally conductive material is a ceramic material. 
	Re claim 20: the ceramic material is a ceramic selected from a group consisting of Silicon Dioxide, boron nitride, diamond, Beryllium Oxide, Silicon Nitride Reaction Bonded Silicon Nitride (RBSN), Aluminum Nitride, Silicon Nitride-Hot Pressed, and Aluminum Oxide.
Nonetheless, at column 7, lines 18-30, column 8, lines 17-30 and 51-56, and column 15, lines 17-56, Sorgo discloses the following:
Re claim 1: the inherently inorganic thermally conductive material “material”/“boron nitride” is inherently non-metallic. 
Re claim 12: the inorganic thermally conductive material of the planar wafer (at least consistent with any way applicant discloses the claimed scope of the language “wafer”) comprises Boron Nitride.
	Re claim 15: the inorganic thermally conductive material is non-metallic. 
	Re claim 19: the inorganic thermally conductive material is a ceramic “ceramics” material. 

Moreover, it would have been obvious to substitute or combine the disclosures of Price and Sorgo as follows:
Re claim 1: the inorganic thermally conductive material of Price is non-metallic. 
Re claim 12: the inorganic thermally conductive material of the planar wafer of Price comprises Boron Nitride. 
	Re claim 15: the inorganic thermally conductive material is non-metallic. 
	Re claim 19: the inorganic thermally conductive material is a ceramic material. 
	Re claim 20: the ceramic material is a ceramic selected from a group consisting of Silicon Dioxide, boron nitride, diamond, Beryllium Oxide, Silicon Nitride Reaction Bonded Silicon Nitride (RBSN), Aluminum Nitride, Silicon Nitride-Hot Pressed, and Aluminum Oxide.
In particular, it would have been obvious to substitute or combine the applied disclosures of Price and Sorgo because, as disclosed by Sorgo as cited, it would enable provision of the device including the material of Sorgo with a higher degree of confidence as compared to the applied material of Price.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 

See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Price and Sorgo because it would facilitate provision of the device including the material of Price, and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  

The foregoing results confirm that the ceramic thermal dissipators of the present invention perform comparably to metal-based dissipators of similar sizes. Indeed, the inventive ceramic dissipators unexpectedly were found to offer such comparable performance with less than a 10xincrease [sic] in thickness. The low profile features of metal dissipators therefore may be maintained while obviating the antenna coupling and EMI amplification effect heretofore observed in some applications. The ceramic dissipators of the invention accordingly may be employed in high density, high frequency, or other critical service applications with a higher degree of confidence as compared to metal-based heat sinks and dissipators.
The following citations are relevant:

Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Price and Sorgo because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
The following is an inherent property of the applied combination of Price and Sorgo:
.
	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price and Sorgo as applied to claim 6, and further in combination with Ebihara (20020011660).
	As previously cited, Price discloses the following:
Re claim 7: The RF radiative termination device re claim 6, wherein the heat-sinking structure includes a plurality of fins extending perpendicularly from the base. 
Re claim 10: The RF radiative termination device re claim 1, wherein the heat sink is attached to the planar wafer using a pressure sensitive adhesive. 
However, the previously applied prior art does not appear to explicitly disclose the following: 
Re claim 7: the heat-sinking structure includes a plurality of fins extending perpendicularly from the base. 
Re claim 10: the heat sink is attached to the planar wafer using a pressure sensitive adhesive. 
Nonetheless, in paragraphs 3 and 31, Ebihara discloses the following:
Re claim 7: the heat-sinking structure “heat sink”/1/32 includes a plurality of fins “fin”/32 extending perpendicularly from the base 1. 
Re claim 10: the heat sink is attached to the planar wafer using a pressure sensitive adhesive “pressure sensitive adhesive”/3. 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Ebihara as follows:

Re claim 10: the heat sink of the previously applied prior art is attached to the planar wafer of the previously applied prior art using a pressure sensitive adhesive. 
In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Ebihara because, as disclosed by Ebihara as cited, it would provide the device including the heat-sinking structure and the heat sink of the previously applied prior art to be superior in heat sink performance.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 

See also MPEP §§ 2144.07 and 2144.06.
In addition, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Ebihara because it would facilitate provision of the device including the heat-sinking structure and the heat sink of the previously applied prior art, and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Ebihara because they are alternatives or equivalents known in the art.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Ebihara because the substitution of, or combination with, one known alternative element for or with another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
s 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price and Sorgo as applied to claim 1, and further in combination with Hubbard (5202688).
As previously cited, Price discloses the following:	
Re claim 13: The RF radiative termination device re claim 1, wherein the metal film comprises stainless steel. 
Re claim 14: The RF radiative termination device re claim 1, wherein the metal film comprises Nickel-Chromium. 
However, the previously applied prior art does not appear to explicitly disclose the following: 
Re claim 13: the metal film comprises stainless steel. 
Re claim 14: the metal film comprises Nickel-Chromium. 
Nonetheless, at column 5, lines 8-18 and column 6, lines 8-26, Hubbard discloses the following:
Re claim 13: the metal film “coating”/“layer” comprises stainless steel “stainless steel.” 
Re claim 14: the metal film comprises Nickel-Chromium “nichrome.”
Moreover, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Hubbard as follows:
Re claim 13: the metal film of Price comprises stainless steel. 
Re claim 14: the metal film comprises Nickel-Chromium. 
In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Hubbard because, as disclosed by Hubbard as cited, it would provide the film of the previously applied prior art with low conductivity and resultant advantages.
 
Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Hubbard because they are alternatives or equivalents known in the art.
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Hubbard because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.

Response to Arguments
Applicant's remarks filed October 27, 2020 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

	Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
January 13, 2021